DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/169,890, filed on 06/01/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/19, 08/06/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application 16/532,842
US patent US 10541816 B2

responsive to a data processing system receiving an input to execute a software module on the data processing system, performing, by the data processing system, a set of measurements on the software module while performing a process to prepare the software module for execution on the data processing system; 
responsive to the data processing system determining that the set of measurements meets a predetermined critical point in a set of critical points, requesting, by the data processing system, an authorization to proceed with the process of preparing the software module for execution on the data processing system from a trusted third party computer, wherein each critical point in the set of critical points represents a location within the software module where a specified action or event occurs when preparing the software module for execution prior to the execution of the software module; and 
responsive to the data processing system receiving the authorization to proceed with the process of preparing the software module for execution on the data processing system from the trusted third party computer, executing, by the data processing system, the software module.

responsive to a data processing system receiving an input to execute a software module on the data processing system, performing, by the data processing system, a set of measurements on the software module while performing a process to prepare the software module for execution on the data processing system; 
responsive to the data processing system determining that the set of measurements meets a predetermined criterion, requesting, by the data processing system, an authorization to proceed with the process of preparing the software module for execution on the data processing system from a trusted third party computer; 






responsive to the data processing system receiving the authorization to proceed with the process of preparing the software module for execution on the data processing system from the trusted third party computer, executing, by the data processing system, the software module; responsive to the data processing system receiving the authorization to proceed with the process of preparing the software module for execution on the data processing system from the trusted third party computer, determining, by the data processing system, whether the authorization satisfies a security policy; and responsive to the data processing determining that the authorization satisfies the security policy, releasing, by the data processing system, a secret key.




Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10541816 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with obvious variation. 
Allowable Subject Matter
Based on prior allowed case 15/169890 claims 1-20 will be allowable if applicant files terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498